     JOHN L. BURRIS, ESQ. SBN 69888
 1   ADANTE D. POINTER, ESQ., SBN 236229
     MELISSA C. NOLD, ESQ., SBN 301378
 2   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
 3   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 4   Telephone: (510) 839-5200
     Facsimile:    (510) 839-3882
 5
     Attorneys for Plaintiffs
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10
      C.R., et. al,                                      Case No. 3:16-cv-3742
11
              Plaintiffs,                                MOTION IN LIMINE NO. 3 TO EXCLUDE
12                                                       EVIDENCE OF DECEDENT’S ALLEGED
              vs.                                        PAST DRUG USE –IMPROPER CHARACTER
13                                                       EVIDENCE
      CITY OF ANTIOCH, et al.
14
              Defendants.                                Pre-Trial Conference: February 15, 2019
15                                                       Time:                 2:00 p.m.
16                                                       Honorable Judge Jon S. Tigar
17

18

19                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
20           PLEASE TAKE NOTICE THAT Plaintiffs, C.R. and I.R., by and through their Guardian Ad
21   Litem Brionna Smith, Rachell Rucks, Debra Moore, and J.R., by and through her Guardian Ad Litem

22   Jasmine Williams (for the purpose of this motion, “Plaintiffs”) hereby move in limine for an order

23   excluding any evidence, testimony, argument, or reference at trial to information not known to or

24   relied upon by the Defendant officers at the time of the incident. This motion specifically targets the

25   following categories:

26               •    Any and all documents, recordings, statements, observations, references, witness,

27                    evidence or argument about Decedent Rucks’ alleged history of drug use.

28           This Motion is based on three independent rationales. This first is that these categories are

                                                         1
 1   simply not relevant, since Defendants were not aware of this information at the time of the incident
 2   and it is undisputed that a measurable amount of methamphetamine was reported to be in Decedent’s
 3   post-mortem blood sample. Second, any argument that Decedent Rucks had previously engaged in a

 4   particular conduct and would therefore behave in a particular way on the date of the incident would

 5   involve an improper inference based on Decedent Rucks’ alleged character. Third, any reference to

 6   Decedent Rucks’ alleged prior drug use would be dangerously prejudicial at trial and would also

 7   necessitate a mini-trial about issues that have nothing to do with the subject incident. Plaintiffs’

 8   rationales are set forth in greater detail below.

 9           This Motion is based on the Notice of Motion, the Memorandum of Points and Authorities, the

10   records and files of this Court, and upon such other oral and documentary evidence as may be

11   presented at the time of the hearing.

12
     Respectfully submitted,
13
     Dated: February 5, 2019                                  The Law Offices of John L. Burris
14

15                                                            /s/Melissa C. Nold
                                                              ______________________________
16
                                                              Melissa C. Nold
17                                                            Attorneys for Plaintiffs

18

19
20

21

22

23

24

25

26

27

28

                                                          2
 1                            TABLE OF CONTENTS
 2

 3                                                          Page No.

 4   NOTICE OF MOTION ………………………………………………………..               1-2

 5   TABLE OF CONTENTS ………………………………………………………                3

 6   POINTS AND AUTHORITIES ………………………………………………...           6

 7       I.     INTRODUCTION ………………………………………………             6

 8       II.    DISCUSSION …………………………………………………...           6

 9              A.   Relevance ………………………………………………..         7

10              B.   Unfair Prejudice……..…………………………………...   8

11              C.   Character Evidence ………..……………………………    8

12       III.   CONCLUSION …………………………………………………              9

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      3
                              MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2                                                 I.   INTRODUCTION

 3
             This case arises from the death of Rakeem Rucks. Plaintiffs contend that Defendants Kidd,
 4
     Brogden and Smith used excessive force in violation of Rakeem Rucks’ Constitutional rights, after
 5
     Decedent Rucks called the police for assistance. Plaintiffs’ third motion in limine targets evidence and
 6
     testimony related to Decedent’s alleged past history of drug use which was not known to Defendants
 7

 8   at the time of the incident. The principle behind this motion is simple: if Defendant(s) did not know

 9   the subject information at the time of their encounter with Decedent, then it will not tend to make their

10   conduct more or less reasonable and this information is not permissible to determine the value of
11   Decedent Rucks’ relationship with his family members. Accordingly, it should be excluded as
12
     irrelevant.
13
             The specific categories of information targeted by this motion include:
14

15                 •   Any and all documents, recordings, statements, observations, references, witness,
16                     evidence or argument about Decedent Rucks’ alleged history of drug use, including but
17                     not limited to:
18                        o Statements by any and all witnesses at the Delta Pines Apartment complex who
19                            alleged that Decedent Rucks appeared to be under the influence on the date of
20                            the incident.
21                        o Statements by any and all witnesses alleging that Decedent Rucks appeared to
22                            be under the influence for some period of time before the subject incident.
23                        o Statements by any and all witnesses alleging that Decedent Rucks used illegal

24                            drugs in the past.

25                        o Statements by any and all witnesses alleging to have personal knowledge of

26                            Decedent Rucks’ use of illegal drugs in the past.

27                        o Testimony and/or statements by: Rachelle Metcalf, Omega Ford, Kenneth

28                            Cater, Terry Haygood, Tamara Cline, Stephon Blackwell, Debra Moore and

                                                          4
 1                          Frank Lewis related to Decedent Rucks’ alleged drug use and alleged drug
 2                          induced behavior in the days leading up to the incident.
 3                      o Toxicology Report prepared by Certifying Scientist Dawn N. Sherwood of

 4                          NMS Labs directed to Irma Andrade of the Contra Costa County Sherriff’s

 5                          Office – Coroner’s Division (Bates Stamped APD 406 – 409)

 6

 7                                              II.     ARGUMENT
 8          A. Evidence of Decedent Rucks’ Alleged History of Drug Use Is Not Relevant to Liability
 9          or Damages under Federal Rules of Evidence 401 and 402.

10          “[E]vidence of other crimes or wrong acts is not looked upon with favor and must be carefully

11   scrutinized to determine probative value.” United States v. Aims Back, 588 F.2d 1283, 1287 (9th Cir.
12   1986). Federal Rule of Evidence 401 defines “relevant evidence” as evidence having any tendency to
13
     make the existence of any fact that is of consequence to the determination or the action more probable
14
     or less probable than if would be without the evidence. Rule 402 states in part that evidence which is
15
     not relevant is not admissible. Evidence of facts and circumstances not known to the Defendants
16

17   during their encounter with Decedent are irrelevant., Graham v. Connor, 490 U.S. 385, 397 (1989); cf.

18   Rubalcava v. City of Los Angeles, 64 F.3d 1323, 1328 (9th Cir. 1995) (affirming admission of

19   “limited” evidence of victim’s prior criminal history only because it was known to the officers at the
20
     time of the incident); Palmquist v. Selvik, 111 F.3d 1332, 1339 (7th Cir. 1997) (“[W]hen considering a
21
     charge of excessive force under the Fourth Amendment, evidence outside the time frame of the
22
     [incident] is irrelevant and prejudicial.”); Witt v. West Virginia State Police, Troop 2, 633 F.3d 272,
23
     275 n.* (4th Cir. 2011) (noting that the victim’s “criminal history and possession of illegal narcotics…
24

25   are irrelevant to the excessive force analysis because, as the troopers themselves acknowledge, they

26   ‘did not know’ these facts ‘at the time’ they allegedly beat [the plaintiff]”—even though the facts of
27

28

                                                         5
     the incident were profoundly disputed). The jury may only consider the circumstances of which the
 1

 2   involved officers were aware when they used deadly force. Graham, 490 U.S. at 396.

 3          Here, prior drug use evidence is wholly irrelevant to whether it was objectively reasonable for

 4   Defendants to improperly detain, restrain and kill Decedent Rucks, a man who called them for
 5   assistance. It is undisputed that there was a measurable amount of methamphetamine in Decedent’s
 6
     post-mortem blood samples and any additional references and testimony are cumulative and
 7
     prejudicial. Defendants do not claim to have detained, used force on, or killed Decedent Rucks
 8
     because he was under the influence of drugs or because he had allegedly used drugs in the past (which
 9

10   of course Defendants had no information about at the time).

11          The jury must make its determination of the Defendant Officers’ use of force based upon

12   relevant percipient witness testimony, not with improper “hindsight” evidence. The Defendants knew
13
     nothing about Decedent Rucks’ alleged drug use prior to the incident and knew nothing about
14
     Decedent Rucks’ drug use beyond their own speculations and/or observations. Defendants did not see
15
     Decedent Rucks with any drug paraphernalia, did not see Decedent Rucks consume any drug(s) and
16
     only had a reasonable suspicion that he may have been under the influence at the time based on their
17

18   brief observations and hearsay statements made by witnesses who will not be testifying at trial. These

19   suspicions do not permit the admission of alleged drug use outside of the information provided during
20   the subject incident. Thus, Defendants had no knowledge or information of Decedent Rucks’ drug use
21
     history. Therefore, any such potential evidence must be excluded.
22
            Defendants were responding to a call for service to assist Decedent Rucks, who reported that
23
     he was being chased by men with guns. Further, Defendants never asked Decedent Rucks if he
24

25   consumed drugs on the date of the incident. Defendants may not now introduce facts unknown to them

26   at the time of the incident in order to mislead the jury into a verdict supported by bias and the

27   consideration of irrelevant evidence. In addition, Defendants had no information at any time, during or
28

                                                          6
     before the incident, as to any prior contacts Decedent Rucks may have had with law enforcement with
 1

 2   regard to drugs. Although Defendant Kidd allegedly recalled Decedent Rucks from a prior incident,

 3   that incident did not relate to drugs and Defendant Kidd did not recall the specifics on the prior

 4   contact. Thus, this information should also be excluded as irrelevant.
 5           Decedent Rucks consumption of drugs prior to the date of the incident—including any prior
 6
     contacts with law enforcement related to the use of drugs, are not relevant to any damages issues in
 7
     this case. See Mason v. City of Chicago, 641 F.Supp.2d 726, 730 (N.D. Ill. 2009) (in Section 1983
 8
     action, “any evidence regarding alleged drug use is not probative to the issue of damages, as such
 9

10   evidence does not touch on the value of [decedent’s] life”) (internal quotations omitted). It would be

11   pure speculation that a person’s alleged use of drugs on a prior occasion would make it less likely that

12   he would be able to provide the same love and comfort in the future as a person who did not.
13
     “Evidence of Plaintiff’s past drug use was properly barred during both the liability and damages
14
     phases of the trial.” Id. Moreover, Defendants lack any admissible evidence, such as proper expert
15
     testimony, to show that Decedent Rucks’ alleged prior drug use or contacts with law enforcement
16
     arose from his drug use or abuse. His alleged drug use is not more probative than prejudicial as it does
17

18   not make the nature or extent of Plaintiffs’ loss of their son and/or father any less profound and hence

19   is not necessarily probative of Plaintiffs’ damage claim. See Wisler v. City of Fresno, 2008 WL
20   2954179, at *5 (E.D. Cal. July 30, 2008) Stringer v. City of Pablo, 2009 WL 5215396 at *3 (N.D. Cal.
21
     2009)
22
             Here, Defendants have not identified any experts qualified to testify to the impact of past drug
23
     use on Decedent’s actions and/or Plaintiffs’ injuries. In the absence of such testimony, any evidence,
24

25   that Decedent Rucks consumed drugs at any point prior to the incident are insufficient to make

26   Defendants’ allegations about Decedent Rucks’ behavior more probative than prejudicial of Plaintiffs’

27   damages. Mason v. City of Chicago, 631 F. Supp. 2d 1052, 1060- 61 (N.D. Ill. 2009) (“The question of
28

                                                         7
     whether Plaintiff smoked a marijuana cigarette three hours before the incident is no more probative
 1

 2   than whether the officers drank coffee before the incident. The introduction of expert testimony or

 3   testimony concerning facts unrelated to the physical encounter would merely divert the jury from the

 4   relevant inquiry . . . Marijuana plays no part in this inquiry and the introduction of such evidence
 5   serves no purpose other than to make a general character attack on Plaintiff.”).
 6
            If fact, any decision which permits a jury to consider past drug use when determining damages
 7
     comes with it the risk that police misconduct and abuses directed at drug addicted persons will go
 8
     unchecked, as jurors unfairly penalize a Decedent’s family, who themselves will continue to grieve
 9

10   their beloved family members without regard to the Decedent’s struggles with addition.

11          B. Evidence of Decedent Rucks’ Alleged Prior Drug Consumption is Unduly Prejudicial
               Under Federal Rule of Evidence 403.
12
             Plaintiffs also bring this motion on the grounds that this evidence is unduly prejudicial,
13

14   cumulative, confusing, and a waste of time, and should be excluded under Rule 403. Rule 403

15   excludes relevant evidence “if its probative value is substantially outweighed by the danger of the
16   unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
17
     waste of time, or needless presentation of cumulative evidence.” “Unfair prejudice” means “undue
18
     tendency to suggest decision on an improper basis, commonly, though not necessarily, an emotional
19
     one.” United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000); Larez v. City of Los Angeles, 946
20

21   F.2d 630, 642 n.5 (9th Cir. 1991) (noting that evidence is likely to inflame the jury if it tends to evoke

22   a juror’s anger or punitive impulses).

23          Admission of evidence of Decedent Rucks’ alleged prior use of drugs, including related
24   contacts with law enforcement, also poses a substantial risk of leading to “litigation of collateral
25
     issues, thereby creating a side issue which might distract the jury from the main issues.” Blancha v.
26
     Raymark Indust., 972 F.2d 507, 516 (3d Cir. 1992); Rockwell v. Yukins, 341 F.3d 507, 513 (6th Cir.
27
     2003) (en banc); Arlio v. Lively, 474 F.3d 46, 53 (2d Cir. 2007). The primary factual dispute in this
28

                                                          8
     case is whether Defendants used reasonable force against Decedent Rucks and/or neglected to stop
 1

 2   using force once on notice of Decedent Rucks’ inability to breathe. Permitting Defendants to mount a

 3   defense based upon Decedent Rucks’ alleged prior use of drugs, including related contacts, with law

 4   enforcement will necessitate a mini-trial on collateral issues that have nothing to do with the central
 5   factual dispute, which will unduly consume this Court’s and the jury’s time.
 6
            This evidence will further distract the jury from the central issues at hand, confuse the jury as
 7
     to what the issues are, and mislead the jury into making a finding based on irrelevant collateral issues.
 8
     Further, evidence of prior consumption of drugs can only serve to unjustly inflame a jury’s passions
 9

10   and prejudices against Decedent Rucks and others who suffer from addiction. The inflammatory

11   evidence is likely to mislead or confuse the jury into reaching a verdict that reflects its consideration of

12   Decedent Rucks’ alleged prior consumption of drugs as a reason justifying the use of force against him
13
     or limiting Plaintiffs’ damages on an improper basis. Decedent Rucks is not on trial, he was simply
14
     seeking help from the police when they ended his life. Defendants are on trial for killing Decedent
15
     Rucks and Defendants should not be permitted to transfer the focus onto Decedent Rucks’ past.
16
            Finally, evidence of Decedent Rucks’ alleged past drug use is unfairly prejudicial and
17

18   misleading because of the nature of such information. Here, Plaintiffs are already prejudiced by the

19   drugs found in Decedent Rucks’ system, so allowing Defendants to probe into his alleged past drug
20   use is unfairly stacking the deck in their favor in a case where a crime victim was killed by the people
21
     sent to help him. Defendants do not contend that they detained Decedent Rucks or subsequently used
22
     force on him because they believed he was under the influence of drugs, he was being detained to
23
     allow the officers to investigate his crime report and associated property damage. Thus, any evidence
24

25   of Decedent Rucks’ alleged past drug use is not relevant and would only serve to inflame the jury’s

26   passions and be unfairly prejudicial. Accordingly, Plaintiffs respectfully request that the Court

27   alternatively exclude evidence of Decedent Rucks’ alleged past drug use under Rule 403.
28

                                                          9
             C. Evidence of Decedent Rucks’ Alleged Past Drug Use Constitutes Impermissible
 1              Character Evidence Under Rule 404.
 2
            Under Rule 404, evidence of Decedent Rucks’ prior drug use cannot be used to prove that he
 3
     acted in some general “bad character” on the day in question. Rule 404(a) provides that “[e]vidence of
 4
     a person’s character or a trait of a character is not admissible for the purpose of proving action in
 5

 6   conformity therewith on a particular occasion.” Plaintiffs also contend that any reference to Decedent

 7   Rucks’ alleged prior drug use at trial would suggest an improper inference based on character

 8   evidence, to the extent that the jury might infer from the fact that Decedent Rucks engaged in bad
 9
     conduct on another occasion that he gave Defendants cause to use force against him on this occasion
10
     or potentially allow the jury to decide that Decedent Rucks’ life had no value due to addiction.
11
     Palmerin v. Riverside, 794 F.2d 1409, 1414 (9th Cir. 1985) (“The federal rules bar the use of any
12
     circumstantial evidence that requires an inference of a person’s character to make it relevant . . . .”),
13

14   Ninth Circuit case law is clear that “‘Character evidence’ is normally not admissible in a civil rights

15   case.” Gates v. Rivera, 993 F.2d 697, 700 (9th Cir. 1993).
16          Character must be “in issue,” i.e., an essential element of a charge, claim, or defense, for
17
     character evidence to be admitted. See Adv. Comm. Notes, Fed. R. Evid. 405(b); United States v.
18
     Mendoza–Prado, 314 F.3d 1099, 1103 (9th Cir. 2002). Character is not an essential element of the
19
     charge that the police used excessive force against Decedent Rucks. Since any prior drug use evidence
20

21   in this case would require an inference as to Decedent Rucks’ character to make it relevant, it should

22   be excluded from evidence at the time of trial.

23          However, should the court determine to permit Defendants to proffer evidence to the jury about
24   Defendants’ drug use and/or drugs being in his system at the time of this incident, the Court must
25
     make a reasonable effort to limit the guaranteed prejudicial effect by limiting Defendants to only
26
     soliciting evidence Decedent did in fact have some narcotics in his system, but the amount and/or
27
     concentration is unduly prejudicial and not central to the Defendants defense since Decedent’s death is
28

                                                          10
     not opined by any expert, retained or not, to be the result of a drug overdose. Moreover, the
 1

 2   Defendants do not have any witness competent to testify about the actual methodology used to

 3   produce the toxicology results as stated in the NMS Labs toxicology report (APD 406 – 409).

 4                                              III.    CONCLUSION
 5          For the foregoing reasons, Plaintiffs respectfully request that this Court enter an Order
 6
     prohibiting Defendants from introducing evidence or presenting any arguments to the jury regarding
 7
     Decedent Rucks’ alleged past drug use or the amount and/or concentration of any narcotics in his
 8
     blood at the time of the incident. If the Court is inclined to deny this motion, Plaintiffs request the
 9

10   Court to bifurcate the trial into two phases: Phase 1 – liability, Phase 2 – damages

11
     Dated: February 5, 2019                                The Law Offices of John L. Burris
12

13

14                                                          __/s/Melissa C. Nold
                                                            Melissa C. Nold
15                                                          Attorneys for Plaintiffs
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                          11
